UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6054



COSMO THOMAS CAPORASSO,

                                           Petitioner - Appellant,

          versus


JAMES B. FRENCH, Warden,

                                            Respondent - Appellee,

          and


ATTORNEY GENERAL OF NORTH CAROLINA,

                                                        Respondent.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-219-1, CA-99-220-1, CA-99-221-1)


Submitted:   May 25, 2000                   Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John David Bryson, WYATT, EARLY, HARRIS & WEAVER, L.L.P., High
Point, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Cosmo Thomas Caporasso seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).         We have reviewed the record and the

district     court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.            Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Caporasso v. Attorney General

of   North   Carolina,   Nos.    CA-99-219-1;   CA-99-220-1;   CA-99-221-1

(M.D.N.C. Nov. 22, 1999).*       We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                                 DISMISSED




      *
       Although the district court’s order is marked as “filed” on
November 19, 1999, the district court’s records show that it was
entered on the docket sheet on November 22, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2